Matter of Saleem v Chaudhry (2018 NY Slip Op 00152)





Matter of Saleem v Chaudhry


2018 NY Slip Op 00152


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2016-10696
 (Docket Nos. V-27647-10, V-29059-10)

[*1]In the Matter of Sitara Saleem, appellant, 
vWaqar Ahmed Chaudhry, respondent. (Proceeding No. 1)
In the Matter of Waqar Ahmed Chaudhry, respondent,Sitara Saleem, appellant. (Proceeding No. 2)


Mark Diamond, New York, NY, for appellant.
Karen P. Simmons, Brooklyn, NY (Janet Neustaetter and Barbara H. Dildine of counsel), attorney for the child.

DECISION & ORDER
Appeal from a decision of the Family Court, Kings County (Dean Kusakabe, J.), dated August 30, 2016. The decision, insofar as appealed from, memorialized the court's finding that the mother was in contempt of court for failing to comply with a prior order of that court dated April 1, 2014.
ORDERED that the appeal is dismissed, without costs or disbursements.
As the paper appealed from simply memorialized the Family Court's prior findings, it constituted a decision. Since no appeal lies from a decision, this appeal must be dismissed (see Matter of Rodriguez v Rodriguez, 150 AD3d 1016, 1017; Schicchi v J.A. Green Constr. Corp., 100 AD2d 509).
MASTRO, J.P., ROMAN, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court